 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   SENG SAETEURN,                                   )   Case No.: 1:18-cv-0538 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER DISCHARGING THE ORDER TO SHOW
                                                      )   CAUSE DATED SEPTEMBER 7, 2018
13          v.                                        )
                                                      )   (Doc. 9)
14   NANCY A. BERRYHILL,                              )
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16                                                    )
17          Previously, the Court ordered Defendant to show cause why sanctions should not be imposed
18   for failure to comply with the Court’s scheduling order. (Doc. 9) In the alternative, Defendant was
19   directed to file and serve the administrative record. (Id. at 2) Defendant filed a timely response to the
20   Court’s order, and has filed the certified administrative record. (Docs. 10, 11) Accordingly, the order to
21   show cause dated September 7, 2018 (Doc. 9) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     October 3, 2018                              /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28
